PER CURIAM.
Richard Burkett challenges his judgment and sentence alleging the trial court erred in denying his amended motion for a statement of particulars and in sentencing beyond the guidelines without written reasons. We affirm the denial of the motion for statement of particulars since the trial court did not abuse its discretion in concluding the state could not allege a more specific time. Dell’Orfano v. State, 616 So.2d 33 (Fla.1993). This case is remanded to the trial court for resentencing within the guidelines because there are no written reasons for departure in the record.
*742The judgment is affirmed with directions to resentence Burkett within the applicable sentencing guidelines.
FRANK, A.C.J., and ALTENBERND and QUINCE, JJ., concur.